[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Greenberg, Slip Opinion No. 2016-Ohio-613.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-613
                        IN RE APPLICATION OF GREENBERG.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as In re Application of Greenberg, Slip Opinion No.
                                     2016-Ohio-613.]
Attorneys—Application to register as a candidate for admission to the practice of
        law—Candidate failed to cooperate in character and fitness investigation
        and sat for bar exam without completing law-school-graduation
        requirements—Application disapproved—Candidate may reapply to
        register as a candidate for admission.
    (No. 2015-0542—Submitted June 10, 2015—Decided February 23, 2016.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 594.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Eric Warren Greenberg, is a candidate for admission to the
practice of law in Ohio. The Board of Commissioners on Character and Fitness
                              SUPREME COURT OF OHIO




recommends that we disapprove his application because he failed to appear for
proceedings conducted to assess his character, fitness, and moral qualifications to
practice law. We accept the board’s recommendation to disapprove Greenberg’s
application.
          {¶ 2} Greenberg initially applied to take the July 2013 bar examination but
failed to meet certain requirements, including submitting a final law-school
certificate, in time to take that test. He subsequently sat for the February 2014 bar
exam but did not pass. After the exam results were released, it was determined that
during the application process, his law school had erroneously certified that he had
received a law degree when, in fact, he had not.
          {¶ 3} The Board of Commissioners on Character and Fitness reviewed
Greenberg’s application and determined that his appearance at and completion of
the February 2014 bar examination when he knew that he had not met his law-
school-graduation requirements warranted further review of his character and
fitness to practice law. The board also expressed concern that he appeared to have
led the admissions-committee interviewers to believe that he had received his law
degree.
          {¶ 4} Accordingly, the board appointed a panel pursuant to Gov.Bar R.
I(10)(B)(2)(e) and the sua sponte investigatory authority of the board to conduct a
hearing on Greenberg’s character, fitness, and moral qualifications to practice law.
The panel chair attempted to contact him several times by both telephone and e-
mail to arrange for a hearing but received no response. The panel chair also sent
him two letters, one by certified mail and one by ordinary mail. The certified letter
was returned unclaimed. However, the letter sent by ordinary mail was not
returned. No response was received.
          {¶ 5} The panel found that Greenberg failed to cooperate in the
investigation and recommended that his application be disapproved. The board
adopted the panel’s recommendation.




                                           2
                                January Term, 2016




       {¶ 6} We have reviewed the board’s report and the record, and we agree
that under Gov.Bar R. I(11), Greenberg has not demonstrated the requisite
character, fitness, and moral qualifications to be admitted to the bar. Greenberg’s
failure to appear for a hearing is sufficient grounds for disapproving his application.
See Gov.Bar R. I(12)(C)(6) (failure to fully cooperate in the character and fitness
investigation may be grounds for a recommendation of disapproval). Moreover,
his sitting for the February 2014 bar examination when he knew that he had not met
his law-school-graduation requirements was an act involving dishonesty. See
Gov.Bar R. I(11)(D)(3)(i) (acts involving dishonesty, fraud, deceit, or
misrepresentation are relevant to an applicant’s character and fitness).
       {¶ 7} We therefore accept the board’s recommendation to disapprove
Greenberg’s application. He may reapply for admission to the practice of law in
Ohio by (1) filing an application to register as a candidate for admission to the
practice of law and an application to take the bar examination and (2) upon
reapplication, undergoing a complete character and fitness investigation, including
an investigation and report by the National Conference of Bar Examiners, in order
to determine whether he possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio.
                                                               Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                _________________
       Raymond W. Lembke, for the Cincinnati Bar Association.
                                _________________




                                          3